UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1300


ANNE MERCER,

                Plaintiff - Appellant,

          v.

DROHAN MANAGEMENT GROUP, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-01212-GBL-IDD)


Submitted:   August 9, 2012                 Decided:   August 23, 2012


Before DUNCAN and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.



Patricia A. Smith, LAW OFFICES OF PATRICIA A. SMITH, Alexandria,
Virginia;   Dale  Edwin   Sanders,   Alexandria, Virginia,   for
Appellant.   David D. Hudgins, Juliane C. Miller, HUDGINS LAW
FIRM, PC, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anne        Mercer     appeals      the     district      court’s       orders

granting    Drohan       Management         Group,    Inc.’s    motion    for      summary

judgment and denying Mercer’s Federal Rule of Civil Procedure

Rule 59(e) motion in this action brought under the Americans

with Disabilities Act, 42 U.S.C §§ 12101–12213.                       Having reviewed

and considered the record, briefs, and applicable law, we are

persuaded that the district court reached the correct result on

the   merits      of    each     of    Mercer’s       claims    pressed      on    appeal.

Accordingly,       we     affirm      the    district     court’s     judgment       based

substantially on the reasoning set forth in the district court’s

careful    and    thorough       opinions.           Mercer    v.   Drohan    Management

Group,    Inc.,     No.     1:10-cv-1212        (E.D.Va.       November      28,    2011);

Mercer     v.    Drohan     Management        Group,     Inc.,      No.   1:10-cv-1212

(E.D.Va. February 21, 2012).                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                                   AFFIRMED




                                            - 2 -